Case 3:11-cv-01609-CCC-EB Document 346-4 Filed 12/04/20 Page 1 of 11

                                                                C




                                                         Exhibit C, p. 1
Case 3:11-cv-01609-CCC-EB Document 346-4 Filed 12/04/20 Page 2 of 11




                                                         Exhibit C, p. 2
Case 3:11-cv-01609-CCC-EB Document 346-4 Filed 12/04/20 Page 3 of 11




                                                         Exhibit C, p. 3
Case 3:11-cv-01609-CCC-EB Document 346-4 Filed 12/04/20 Page 4 of 11




                                                         Exhibit C, p. 4
Case 3:11-cv-01609-CCC-EB Document 346-4 Filed 12/04/20 Page 5 of 11




                                                         Exhibit C, p. 5
Case 3:11-cv-01609-CCC-EB Document 346-4 Filed 12/04/20 Page 6 of 11




                                                         Exhibit C, p. 6
Case 3:11-cv-01609-CCC-EB Document 346-4 Filed 12/04/20 Page 7 of 11




                                                         Exhibit C, p. 7
Case 3:11-cv-01609-CCC-EB Document 346-4 Filed 12/04/20 Page 8 of 11




                                                         Exhibit C, p. 8
Case 3:11-cv-01609-CCC-EB Document 346-4 Filed 12/04/20 Page 9 of 11




                                                         Exhibit C, p. 9
Case 3:11-cv-01609-CCC-EB Document 346-4 Filed 12/04/20 Page 10 of 11




                                                         Exhibit C, p. 10
Case 3:11-cv-01609-CCC-EB Document 346-4 Filed 12/04/20 Page 11 of 11




                                                          Exhibit C, p. 1
